DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a first conductive layer, a second conductive layer, a third conductive layer, a fourth conductive layer, a fifth conductive layer, a sixth conductive layer, a seventh conductive layer, an eighth conductive layer, and a circuit, wherein the first conductive layer includes a first opening, the second conductive layer includes a second opening, the third conductive layer includes a third opening, the fourth conductive layer includes a fourth opening, the fifth conductive layer includes a fifth opening, the sixth conductive layer includes a sixth opening, wherein each of the first conductive layer, the second conductive layer, the third conductive layer, the fourth conductive layer, the fifth conductive layer and the sixth conductive layer includes a region extending in a first direction, wherein the seventh conductive layer includes a region extending in a direction crossing the first direction, wherein the eighth conductive layer includes a region extending in a direction crossing the first direction, wherein the seventh conductive layer is in contact with the first conductive layer, wherein the eighth conductive layer is in contact with the sixth conductive layer, wherein the seventh conductive layer includes a region overlapping with the second to sixth openings, wherein the circuit includes a first transistor and a second transistor, wherein the seventh conductive layer is in electrical contact with a scan line through the first transistor, and wherein the sixth conductive layer is in electrical contact with the second transistor through the  eighth conductive layer as called for in claims 2, 6 and 10.   Therefore, claims 2-13 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/15/2022